Citation Nr: 1025255	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-20 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for disability of the lumbar spine, claimed as the result of 
treatment (spinal decompression) received from a VA medical 
facility in May 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1972 to April 
1974. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little Rock, 
Arkansas. 

The Veteran testified before the undersigned in March 2010.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The Board finds that additional development is 
necessary to satisfy VA's obligations under VCAA.

The Veteran contends that he incurred additional disability of 
the lumbar spine as the result of treatment (spinal 
decompression) received from a VA medical facility in May 2006.  
Transcript (T.) at 6.  He argues that the errors were made during 
the procedure that caused increased pain and radicular symptoms.  
Id.  He states that he had to undergo a second surgery through 
the Memphis VA Medical Center (VAMC), and that he was told by the 
attending surgeon that the surgery was being performed correct a 
mistake that was made in the original surgery.  T. at 7.   

A review of the record show a May 2008 VA treatment report 
indicating that the Veteran would likely benefit from surgery, 
specifically an L4/5 thoracolumbar intervertebral fusion and L3/4 
decompression with L3-5 fusion.  Based on the Veteran's March 
2010 testimony, it appears that he underwent the recommended 
additional surgery.  However, VA treatment records in the claims 
file are only current through May 2008 and do not contain 
treatment records associated with this surgery, as such, they 
should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Further, the Board has reviewed the July 2008 VA medical 
examination undertaken to address the Veteran's 1151 claim.  
However, the Board finds that the medical examination does not 
contain sufficient detail to decide the claim on appeal.  
Specifically, it is unclear from the opinion whether or not the 
Veteran suffered additional disability as a result of his May 
2006 lumbar decompression.  Further, while the records from May 
2006 show that the Veteran signed a consent form, it is unclear 
whether the problems that the Veteran developed after the 
surgery, to include spinal stenosis and residuals of lumbar 
decompression, were reasonably foreseeable.

The Court has held that where a medical examination does not 
contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also 
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that 
once VA provides an examination to a Veteran, VA has a duty to 
ensure that the examination is adequate for evaluation purposes).  
As such, an additional medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Procure VA outpatient and inpatient 
treatment records since May 2008 from the 
Memphis VAMC. Any negative search result 
should be noted in the record.  All such 
available records should be associated 
with the claims folder.  

2.  Thereafter, an attempt should be made 
to return the Veteran's claims folder to 
the same examiner who provided the July 
2008 VA examination, so that he may amend 
the examination report.  If that examiner 
is no longer available, the Veteran should 
be scheduled for a new VA examination.

In either case, the July 2008 examiner, or 
new examiner, must review the Veteran's 
entire claims folders and express 
opinions, including the degree of 
probability expressed in terms of is it at 
least as likely as not, regarding the 
following questions:

(a)  Does the Veteran have additional 
disability due to the May 2006 surgery 
completed at the Memphis VAMC?  If the 
examiner determines that the Veteran does 
have additional disability as a result of 
the May 2006 surgery, he or she should 
respond to the following:

(b)  is the additional disability due to:

(1)  carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in prescribing the medication; or

(2)  an event not reasonably foreseeable.

The physician should adequately summarize 
the relevant history and clinical 
findings, and provide adequate reasons for 
the medical conclusions rendered.  If 
these matters cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
by the physician with supporting 
rationale.  

3.  Upon completion of the above, 
readjudicate the issue on entitlement to 
benefits under the provisions of 38 
U.S.C.A. § 1151.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


